Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 3 TO COMMERCIALIZATION AGREEMENT

 

THIS AMENDMENT NO. 3 TO COMMERCIALIZATION AGREEMENT (this “Amendment No. 3”) is
entered into as of November 8, 2018, by and among Assertio Therapeutics, Inc., a
Delaware corporation (formerly known as Depomed, Inc., a California corporation)
(“Depomed”), Collegium Pharmaceutical, Inc., a Virginia corporation
(“Collegium”), and Collegium NF, LLC, a Delaware limited liability company and
wholly owned subsidiary of Collegium (“Newco”) and amends that certain
Commercialization Agreement, dated as of December 4, 2017, as amended by
Amendment No. 1 dated as of January 9, 2018 and Amendment No. 2 dated as of
August 29, 2018 (as amended, the “Commercialization Agreement”), by and among
Depomed, Collegium, and Newco.  Each of Depomed, Collegium and Newco is referred
to herein individually as a “party” and collectively as the “parties.”  Defined
terms used herein but not otherwise defined herein shall have the meaning
ascribed to such terms in the Commercialization Agreement.

 

WHEREAS, the parties entered into that certain Commercialization Agreement on
December 4, 2017, which was amended on January 9, 2018 and August 29, 2018, and
wish to amend certain terms of the Commercialization Agreement; and

 

WHEREAS, Section 17.4 of the Commercialization Agreement provides that the
Commercialization Agreement may be amended by written agreement executed by the
parties thereto.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties, intending to be legally bound, hereby agree as
follows:

 

1.                                      Section 1.123 of the Commercialization
Agreement is hereby amended and restated as follows:

 

“Depomed Deposits” has the meaning set forth in Section 7.7(b)(ii)

 

2.                                      Section 1.139 of the Commercialization
Agreement is hereby amended and restated as follows:

 

“OPC” means the Opioid PMR Consortium.

 

3.                                      The Commercialization Agreement is
hereby amended to add the following as a new Section 1.216 of the
Commercialization Agreement:

 

“Top-Up Payment” has the meaning set forth in Section 7.3(e)(ii).

 

4.                                      The Commercialization Agreement is
hereby amended to add the following as a new Section 1.217 of the
Commercialization Agreement:

 

“Warrant” means a common stock warrant to purchase up to 1,041,667 shares of
Collegium common stock, par value $0.001 per share, at an exercise price of
$19.20 per share, in the form attached hereto as Exhibit H.

 

--------------------------------------------------------------------------------



 

5.                                      Section 3.2(c)(v) of the
Commercialization Agreement is hereby amended to add the following sentences to
the end of the paragraph:

 

“Notwithstanding the foregoing, with respect to any minimum purchase obligations
due pursuant to the CMO Supply Agreements that, when added to COGS for a
calendar year, results in an amount in excess of the Cost of Goods Sold Cap in
OMP Territory (as defined in the Grünenthal License Agreement): (A) Depomed
shall have financial responsibility for the first One Million Two Hundred Fifty
Thousand Dollars ($1,250,000) of such excess amount in the aggregate, measured
on an annual (calendar year) basis, (B) Collegium shall have financial
responsibility for any excess aggregate amount above One Million Two Hundred
Fifty Thousand Dollars ($1,250,000) and equal to or lesser than Two Million Five
Hundred Thousand Dollars ($2,500,000) in the aggregate, measured on an annual
(calendar year) basis, and (C) Depomed shall bear financial responsibility for
any excess amount above Two Million Five Hundred Thousand Dollars ($2,500,000)
in the aggregate, measured on an annual (calendar year) basis.  Such amounts
shall be paid when due by Depomed in compliance with the terms of the CMO Supply
Agreements, and Collegium shall promptly reimburse Depomed for any amounts for
which it is responsible pursuant to this Section 3.2(c)(v).”

 

6.                                      Section 4.1 of the Commercialization
Agreement is hereby amended to add the following sentence to the end of the
paragraph:

 

“Within thirty (30) days after the last day of each calendar quarter, Collegium
shall provide a certificate certifying that Collegium, either directly or
through its Affiliates or any other Sublicensees, has satisfied in all material
respects its obligations under Section 4.1 of this Agreement and Section 6.2 of
the Consent Agreement.”

 

7.                                      Section 7.3(a) of the Commercialization
Agreement is hereby amended and restated as follows:

 

“(i)                               Annual Net Sales through 2018.  As of
immediately prior to the date hereof, based on the accounting rules and
principles in effect at such time, Collegium has accrued a liability of
Thirty-Three Million Seven Hundred and Fifty Thousand Dollars ($33,750,000) owed
to Depomed for the quarter ending December 31, 2018 with regard to royalties due
on Annual Net Sales of Payment-Bearing Products in the Territory. The parties
agree that with regard to Annual Net Sales of Payment-Bearing Products in the
Territory for the quarter ending December 31, 2018, Collegium shall pay to
Depomed no less than such accrued amount.

 

Payments under this Section 7.3(a)(i) shall be due and payable on February 14,
2019, if not already paid pursuant to the payment mechanism provided in
Section 7.7(b)(i) or otherwise.”

 

“(ii) Annual Net Sales from 2019 through 2021.  From and after January 1, 2019
through December 31, 2021 during the Payment Term, and subject to
Section 7.3(f), Collegium shall pay to Depomed amounts based upon Annual Net
Sales of Payment-Bearing Products in the Territory according to the schedule set
forth below:

 

2

--------------------------------------------------------------------------------



 

Portion of Annual Net Sales of Payment-Bearing Products

 

Amount / Rate

 

 

 

Up to One Hundred Eighty Million Dollars ($180,000,000)

 

65% of such portion of Annual Net Sales

 

 

 

Above One Hundred Eighty Million Dollars ($180,000,000) up to Two Hundred Ten
Million Dollars ($210,000,000)

 

14% of such portion of Annual Net Sales

 

 

 

Above Two Hundred Ten Million Dollars ($210,000,000) up to Two Hundred
Thirty-Three Million Dollars ($233,000,000)

 

58% of such portion of Annual Net Sales

 

 

 

Above Two Hundred Thirty-Three Million Dollars ($233,000,000) up to Two Hundred
Fifty-Eight Million Dollars ($258,000,000)

 

20% of such portion of Annual Net Sales

 

 

 

Above Two Hundred Fifty-Eight Million Dollars ($258,000,000)

 

15% of such portion of Annual Net Sales

 

For illustration purposes only, if Annual Net Sales of Payment-Bearing Products
in the Territory are $253,000,000 for a particular calendar year, then the
amount owed for such period would be 65% of $180,000,000, plus 14% of
$30,000,000, plus 58% of $23,000,000, plus 20% of $20,000,000 for a total amount
owed of $138,540,000.

 

Payments under this Section 7.3(a)(ii) (A) with respect to Annual Net Sales of
Payment-Bearing Products up to Two Hundred Thirty-Three Million Dollars
($233,000,000), shall be due and payable within forty-five (45) days after the
last day of each calendar quarter, and (B) with respect to any portion of Annual
Net Sales of Payment-Bearing Products above Two Hundred Thirty-Three Million
Dollars ($233,000,000), shall be due and payable within sixty (60) days after
the last day of each calendar year.”

 

8.                                      Section 7.3(e)(ii) of the
Commercialization Agreement is hereby amended by adding the following paragraph
to the end of the subsection:

 

“If the total amount actually paid to Grünenthal by Collegium in accordance with
Section 7.3 in a particular calendar year during the Payment Term for annual
“Net Sales” of Products” is less than the minimum annual royalty set forth in
Section 7.5(a) of the Consent Agreement, then Collegium shall reimburse Depomed
in respect of its minimum royalty payment obligations to Grünenthal, with such
reimbursement to be in an amount equal to the difference between such minimum
annual royalty and such amount Collegium actually paid, to Grünenthal in such
year (such reimbursement amount, if any, the “Top-Up Payment”).   As between the
parties, the parties agree that the amount of any Top-Up Payment paid by
Collegium to Depomed in any calendar year shall not be included in the COGS for
such calendar year for purposes of determining whether the Cost of Goods Sold
Cap in OMP Territory (as defined in the Grünenthal License Agreement) has been
exceeded in such calendar year.”

 

9.                                      Section 7.3(e)(v) of the
Commercialization Agreement is hereby amended and restated as follows:

 

3

--------------------------------------------------------------------------------



 

“Depomed shall cooperate reasonably to extend to Collegium, its Affiliates and
any other Sublicensees all of the benefits of the terms and conditions of the
Grünenthal License Agreement applicable to Collegium’s obligations under this
Section 7.3(e), subject to Collegium’s compliance with this Section 7.3(e).  In
addition, Depomed shall use commercially reasonable efforts to pursue any rights
and remedies Depomed may have under the Grünenthal License Agreement for the
benefit of Collegium or any of its Affiliates or any other Sublicensees with
respect to their practice of sublicenses under the Grünenthal License Agreement
in the Territory, solely as requested by Collegium in writing, provided that
Collegium shall reimburse Depomed for any reasonable, documented out-of-pocket
expenses (including legal expenses) incurred by Depomed with respect to its
pursuit of such rights and remedies.  In addition, notwithstanding anything in
Section 7.3(e)(ii) or Section 7.3(e)(iii) to the contrary, in the event any
royalty rate reduction under Section 6.9 (Cost of Goods Sold Cap in OMP
Territory) in the Grünenthal License Agreement would apply with respect to the
sale of Payment-Bearing Products (except “New Products” as defined in the
Consent Agreement) in the Territory, Collegium shall be entitled to apply such
royalty rate reduction to the royalty rates owed to Depomed pursuant to
Section 7.3(e)(ii) or Section 7.3(e)(iii); provided, however, that if and to the
extent that any such royalty rate reduction would apply as a result of Depomed’s
and/or Collegium’s payment of any amounts with respect to any minimum purchase
obligations under the CMO Supply Agreements, the parties will work in good faith
to calculate and allocate between the parties the appropriate apportionment of
the royalty rate reduction taking into account, among other factors, the
relative amount of the minimum purchase obligations paid by each party.  In the
event the aforementioned royalty rate reduction exceeds the royalty rate owed to
Depomed pursuant to Section 7.3(e)(ii) or Section 7.3(e)(iii), then Depomed
shall reimburse Collegium within sixty (60) days after the end of each calendar
year for the portion of the amount paid by Collegium to Grünenthal during such
calendar year that is equivalent to the amount Collegium would have been
entitled to withhold from Depomed pursuant to the foregoing sentence.  Except
for (A) Collegium’s payment obligations to Grünenthal, (B) Collegium’s
indemnification obligations under clause (vii) of Section 12.2(a), and
(C) Depomed’s activities in pursuing rights and remedies under the Grünenthal
License Agreement for the benefit of Collegium upon Collegium’s written request,
in the case of (A) and (C), as set forth in this Section 7.3(e), Collegium shall
not be liable to Grünenthal or to Depomed or any of its Affiliates for any
costs, Liabilities or expenses associated with Depomed’s acts or omissions under
or in connection with the Grünenthal License Agreement.

 

10.                               Section 7.3(f)(i)(A) of the Commercialization
Agreement is hereby amended and restated as follows:

 

“the payment obligations under Section 7.3(a) solely with respect to Annual Net
Sales of Payment-Bearing Products during the period from January 1, 2018 through
December 31, 2018 shall no longer apply, and

 

11.                               Section 7.3(f)(iii) of the Commercialization
Agreement is hereby amended and restated as follows:

 

4

--------------------------------------------------------------------------------



 

“Reserved.”

 

For clarification, the last paragraph in Section 7.3(f) that follows subsection
(iii) remains unchanged.

 

12.                               Section 7.3(g) of the Commercialization
Agreement is hereby amended by adding the following sentence to the end of the
paragraph:

 

“Collegium shall pay to Depomed any amounts underpaid to Depomed from the Newco
Deposits, including all amounts payable to Depomed under this Section 7.3
(including reimbursements due pursuant to Sections 7.3(e)(ii) and (v)),
concurrent with the delivery of such reports.”

 

13.                               The Commercialization Agreement is hereby
amended to add the following as a new Section 7.3(h) of the Commercialization
Agreement:

 

“Other Reimbursements.  Within forty-five (45) days after the last day of each
calendar quarter, Depomed shall send an invoice to Collegium that summarizes all
fees and costs for which Collegium shares responsibility for such just-ended
quarter pursuant to Section 3.2(c)(v) or Section 7.8(b), as applicable, and
Collegium shall pay such invoice promptly (and in any event within thirty (30)
days of receipt).”

 

14.                               Section 7.7(a)(i) of the Commercialization
Agreement is hereby amended by replacing the last sentence with the following:

 

“Depomed shall have the right to draw upon the Letter of Credit, up to the
Maximum Stated Value, in the event that there is a shortfall in the payments
made to Depomed by Collegium pursuant to Section 7.3(a)(i) hereof, solely to the
extent of such quarterly shortfall as determined in good faith by Depomed (a
“Quarterly Shortfall”), provided that Collegium does not pay the amount of such
Quarterly Shortfall to Depomed within forty-five (45) days after the last day of
such calendar quarter.”

 

15.                               Section 7.7(a)(iii)(A) of the
Commercialization Agreement is hereby amended and restated as follows:

 

“11:59 p.m. eastern time on February 28, 2019 or one (1) Business Day after the
payment referenced in Section 7.3(a)(i) is made, whichever occurs first,”

 

16.                               Section 7.7(b)(ii) of the Commercialization
Agreement is hereby amended and restated as follows:

 

“Collegium and Newco shall, and Collegium shall cause Newco to, cause all
amounts from gross sales of the Payment-Bearing Products to be deposited
directly into the Sales Account (including, requiring all Customers of the
Payment-Bearing Products to remit all payments owed to Collegium or any of its
Affiliates or any other Sublicensees directly into the Sales Account) and, on a
daily basis, thirty-two and one-half percent (32.5%) of such day’s deposits (the
“Newco Deposits”) shall be swept into an account designated and owned by
Depomed, and sixty-seven and one-half percent (67.5%) shall be swept

 

5

--------------------------------------------------------------------------------



 

into an account designated and owned by Collegium; provided, however, that
during the fourth calendar quarter of each year, on a daily basis, twenty-two
and one-half percent (22.5%) of the Newco Deposits shall be swept into an
account designated and owned by Depomed, and seventy-seven and one-half percent
(77.5%) shall be swept into an account designated and owned by Collegium. The
sweep mechanism shall not be subject to change and shall be the only mechanism
for disbursing funds from the Sales Account, unless in a writing signed by both
Depomed and Newco; provided that upon an “Event of Default” (as defined in the
Collateral Agreement), Depomed may exercise all remedies granted under the
Collateral Agreement. Collegium and Newco jointly and severally represent and
agree that each of them have no legal or equitable property interest (as that
term is used in 11 USC Section 541) in the thirty-two and one-half percent
(32.5%) or twenty-two and one-half percent (22.5%), as applicable, of Newco
Deposits allocable to Depomed (the “Depomed Deposits”), and only have a
contractual right to refund pursuant to the last sentence of this
Section 7.7(b)(ii). In any bankruptcy, insolvency or similar proceedings
commenced by or against Newco or Collegium, or any of their respective
Affiliates, the Depomed Deposits shall not be part of Newco’s or Collegium’s, or
any of their Affiliates’, respective estates. Further, Collegium and Newco
jointly and severally forever waive any rights in or claim to the Depomed
Deposits and covenant (A) that neither of them will ever contest the
representations and waivers contained herein with respect to the Depomed
Deposits and (B) not to commence, directly or indirectly, or join any claim,
complaint, action, suit or proceeding with respect to any right to the Depomed
Deposits, including but not limited to whether the Depomed Deposits are part of
the estates of any of Newco or Collegium, or any of their respective Affiliates.
Based on Collegium’s reports provided to Depomed calculating amounts payable
under Section 7.3, Depomed shall refund to Newco any amounts overpaid to Depomed
from the Newco Deposits within ten (10) Business Days of receiving such
reports.”

 

17.                               Section 7.8 of the Commercialization Agreement
is hereby amended by creating new subsections (a) and (b), moving the existing
provision of Section 7.8 into subsection (a), and adding the following as
subsection (b):

 

“Depomed shall be responsible for all fees and costs stemming from its
membership in the OPC arising in the calendar year 2018. Depomed and Collegium
shall each be responsible for fifty percent (50%) of such fees and costs arising
thereafter.  Such amounts shall be paid when due by Depomed, and Collegium shall
promptly reimburse Depomed for any amounts in which it is responsible. 
Collegium shall be solely responsible for all fees and costs stemming from its
membership in the OPC.”

 

18.                               The Commercialization Agreement is hereby
amended to add the following as a new Section 7.9 of the Commercialization
Agreement:

 

“Other Payments

 

Concurrent with execution of this Amendment No. 3, Collegium shall deliver the
executed Warrant.”

 

6

--------------------------------------------------------------------------------



 

19.                               Section 9.2(a)(i) of the Commercialization
Agreement is hereby amended and restated as follows:

 

“upon sixty (60) days’ prior written notice to Collegium in the event that the
aggregate Net Sales of the Payment-Bearing Products in the Territory during any
period of twelve (12) consecutive calendar months ending on or before
December 31, 2021 are less than One Hundred Eighty Million Dollars
($180,000,000), or aggregate Net Sales of the Payment-Bearing Products in the
Territory during any period of twelve (12) consecutive calendar months
commencing on or after January 1, 2022 are less than One Hundred Seventy Million
Dollars ($170,000,000); provided, however, that Depomed must issue its notice of
termination to Collegium under this Section 9.2(a)(i), if at all, within thirty
(30) days following Depomed’s receipt of a quarterly report provided by
Collegium under Section 7.3(g) which shows that the aggregate Net Sales of the
Payment-Bearing Products in the Territory during the prior twelve (12)
consecutive calendar months is less than one of the aforementioned aggregate Net
Sales thresholds;”

 

20.                               Section 9.2(b) of the Commercialization
Agreement is hereby amended and restated as follows:

 

“At any time on or after December 31, 2020, Collegium and Newco may tender a
written notice to Depomed terminating this Agreement for any reason, with such
termination to be effective one year from the delivery of such notice; provided
that, if the effective date of termination designated in such notice is prior to
December 31, 2022, then such termination shall be contingent upon the payment by
Collegium to Depomed, concurrent with the delivery of such notice, of a
termination fee in the amount of Five Million Dollars ($5,000,000). After the
delivery of notice of termination and prior to the effective date of termination
pursuant to this Section 9.2(b), Collegium shall continue to comply with its
diligence obligations as set forth in the first sentence of Section 4.1 and
otherwise operate and maintain the business and assets relating to this
Agreement in the ordinary course of business and consistent in all material
respects with the twelve (12) month period prior to such delivery of notice of
termination.”

 

21.                               Section 9.3(b) of the Commercialization
Agreement is hereby amended by replacing the last sentence with the following:

 

“For clarity, Collegium shall not be deemed to be in breach of its obligation to
make the payment to Depomed pursuant to Section 7.3(a)(i) hereof in the event
that Depomed does not receive its full payment pursuant to
Section 7.3(a)(i) hereof through the Sales Account and Depomed is eligible to,
and does, draw on the Letter of Credit in accordance with Section 7.7(a) to
satisfy any such Quarterly Shortfall.”

 

22.                               Section 9.3(c) of the Commercialization
Agreement is hereby amended by replacing the last sentence with the following:

 

“Notwithstanding the foregoing, Collegium shall not be entitled to dispute its
obligation to make any of the payments to Depomed due and payable under
Section 7.3(a)(i).”

 

7

--------------------------------------------------------------------------------



 

23.                               The Commercialization Agreement is hereby
amended to add the following as a new Section 9.3(d) of the Commercialization
Agreement:

 

“In the event of a material breach of this Agreement (including a material
breach of the Consent Agreement) by Collegium or Newco, as a result of which
Depomed delivers a notice to terminate this Agreement pursuant to and in
accordance with this Section 9.3 at any time prior to March 1, 2022 (and prior
to Collegium and Newco tendering a written notice to Depomed terminating this
Agreement pursuant to and in accordance with Section 9.2(b)), which effects an
actual termination of this Agreement pursuant to this Section 9.3, then
Collegium shall pay Depomed liquidated damages, with such amount to be
determined after taking into account the following factors, which the parties
agree are reasonable and appropriate: (i)  the amounts Depomed would have been
entitled to receive under Section 7.3(a) based on the projected aggregate amount
of Net Sales that Collegium, its Affiliates and Sublicensees would have been
reasonably likely to, but for such material breach, generate during the period
commencing with Depomed’s issuance of notice of material breach to Collegium and
ending on December 31, 2021, based (in part) on Collegium’s trailing aggregate
Net Sales during the twelve (12) month period prior to the notice date, less
(ii) the projected aggregate amount of Net Sales that Depomed, its Affiliates
and Sublicensees could reasonably be expected to generate without material
expenditure during the period beginning on the effective date of the termination
and ending on December 31, 2021; plus (iii) any costs, expenses, reimbursements
or payments that Collegium would have been obligated to pay under this Agreement
or the Consent Agreement, including on behalf of Depomed, during the period
commencing with the notice date and ending on December 31, 2021 (including but
not limited to the Top-Up Payment and Collegium’s payment obligations pursuant
to Section 7.3(e)).  Notwithstanding the foregoing, this Section 9.3(d) shall
not be any indication or admission that the factors provided above are not
relevant to periods after December 31, 2021.”

 

24.                               Section 9.7(a)(i) of the Commercialization
Agreement is hereby amended by replacing the last sentence with the following:

 

“For clarity, Collegium shall not be obligated to make any payments to Depomed
pursuant to Section 7.3(a)(i) with respect to any period of time or sales of any
Payment-Bearing Product following the effective date of termination and,
following receipt or issuance of any notice of termination pursuant to
Section 9.2 or Section 9.3, Collegium’s obligation to pay any further payments
to Depomed pursuant to Section 7.3(a)(i) (or portion thereof) shall only apply
with respect to the period of time between its receipt or issuance of the
termination notice and the effective date of termination.”

 

25.                               Section 12.7 of the Commercialization
Agreement is hereby amended by replacing the first sentence with the following
sentence:

 

“Except either party’s right to terminate the Agreement set forth in
Section 9.3, and except as set forth in Section 9.3(d), the penultimate sentence
of this Section 12.7, and in Section 17.13, this Article 12 provides the sole
recourse and exclusive means from and after the Closing by which a party may
assert and remedy any Losses arising under or

 

8

--------------------------------------------------------------------------------



 

with respect to this Agreement or any certificate or instrument of transfer,
assignment or assumption delivered under this Agreement, and Section 17.12 and
Section 17.13 provide the exclusive means by which a party may bring actions
against the other party under or with respect to this Agreement or any
certificate or instrument of transfer, assignment or assumption delivered under
this Agreement.”

 

26.                               Section 12.8 of the Commercialization
Agreement is hereby amended by replacing the last sentence with the following
sentence:

 

“For clarity, in the event that Collegium is entitled to and does offset any
amounts owed to it by Depomed in accordance with this Section 12.8 against any
of the payments otherwise owed by it under Section 7.3(a)(i), Collegium will not
be deemed to be in breach of its payment obligations to Depomed hereunder for
such offset and the amount of such offset shall not constitute a Quarterly
Shortfall for which Depomed will be entitled to draw upon the Letter of Credit
pursuant to Section 7.7(a).”

 

27.                               Except as herein expressly amended, the
Commercialization Agreement is ratified and confirmed in all respects by each of
the parties hereto and shall remain in full force and effect and enforceable
against them in accordance with its terms.  Unless the context otherwise
requires, the term “Agreement” as used in the Commercialization Agreement shall
be deemed to refer to the Commercialization Agreement as amended hereby. Nothing
in this Amendment No. 3 shall be deemed to amend or alter in any way any term of
the Consent Agreement or any rights of Grünenthal thereunder.

 

28.                               This Amendment No. 3 may be executed in one or
more counterparts, each of which shall be deemed an original, and together shall
constitute one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that the parties need not sign the same
counterpart.  This Amendment No. 3, following its execution, may be delivered
via telecopier machine or other form of electronic delivery, which shall
constitute delivery of an execution original for all purposes.

 

29.                               This Amendment No. 3 has been duly executed
and delivered on behalf of each party, and constitutes a legal, valid, binding
obligation, enforceable against it in accordance with the terms hereof.  The
execution, delivery and performance of this Amendment No. 3 by each party does
not conflict with any agreement or any provision thereof, or any instrument or
understanding, oral or written, to which it is a party or by which it is bound,
or require the consent or approval of any Third Party or Governmental Authority
that has not otherwise been obtained on or prior to the date hereof, nor violate
any law of any Governmental Authority having jurisdiction over such party.

 

30.                               This Amendment No. 3 shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of law, principles or rules of such state, to the extent such
principles or rules are not mandatorily applicable by statute and would permit
or require the application of the laws of another jurisdiction.

 

(The remainder of this page is intentionally left blank.  The signature
page follows.)

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
on the date first above written.

 

 

ASSERTIO THERAPEUTICS, INC.

 

 

 

/s/ Arthur Higgins

 

Name: Arthur Higgins

 

Title: CEO

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

/s/ Joseph Ciaffoni

 

Name: Joseph Ciaffoni

 

Title: President and CEO

 

 

 

COLLEGIUM NF, LLC

 

 

 

/s/ Paul Brannelly

 

Name: Paul Brannelly

 

Title: CFO

 

[Signature Page to Amendment No. 3 to Commercialization Agreement]

 

--------------------------------------------------------------------------------